Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-8, 10, 13, 16-17, 19, 21 and 24-25 and species of KA2 polypeptide, soma-targeting polypeptide, method of modulating electrical activity in a cell and SEQ ID NO: 1 in the reply filed on 8/17/2020 is acknowledged.
Claims 8, 13, 16-17, 19, 26, 32, 71-72, 89 and 93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2020.
Claims 1, 3, 21 and 24-25 are under consideration in the instant Office Action.

Withdrawn Rejections
The rejection of claims 1-3, 6-7, 10, 21 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement  is withdrawn in view of the newly amended claims.
The rejection of claims 1-3, 7, 10, 21 and 24-25 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn in view of the newly amended claims.
.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See MPEP §2163(I)(A) which states: "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized 
Claim 25 calls for a trafficking agent which encompasses genera without any specific structure. The required function of the agent can be achieved in any form, no specific structure is required, as long as they are a trafficking agent. The scope of the claim is so broad and reads on so many possible genera that it is clear that the specification fails to describe all of the possible means of achieving the response linked to its function. The claims do not require any agent or that they possess any particular conserved structure or other disclosed distinguishing features. Therefore, the genera are merely defined by function and the instant specification fails to describe the full genera of the possible methods that are encompassed by these claims. 
The claimed activity of the agents can be achieved in any form as long as the agents provide the specifically claimed function. The instant claim 25 does not require that the claimed agents possess any particular conserved structure or other disclosed distinguishing feature.  The scope of the terms of the “agent” is so broad and reads on so many possible genera and the instant specification fails to describe any of the possible trafficking or targeting agents that are encompassed by this term. The “agent” encompasses any agent that has the required function but the instant specification fails to teach all the possible agents encompassed by the possible agents in the instant claim. The claims do not require that the “agent” possess any particular conserved 
To provide adequate written description and evidence of possession of claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of prospective activity or function. There is not even identification of any particular portion of the structure that must be conserved for said activity except its function. The specification does not provide a complete structure of all possible forms of the claims agents and fails to provide a representative number of species for any genera.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera of trafficking agents.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed structure of the encompassed agents and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive in regards to the trafficking agent written description rejection. Applicant argues that the instant specification teaches examples for the claimed trafficking agent and even point out that they disclose sequences, SEQ ID NO: 6-9. This is not found persuasive because applicant’s disclose of the agents are non-limiting examples and still read on unknown and undisclosed trafficking agents due to the breath of claimed .

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al., 2003 (11/12/2020 PTO-892) n view of Zhang et al., 2006 (instant PTO-892).

Ren teaches a KA2 polypeptide and its trafficking signal (see abstract and page 6609, top of 1st column, Figures 1 and 5) as in instant claims 1 and 25 since the SEQ ID NO: 1 is encompassed by the KA2 protein. Ren teaches a fusion protein that includes GFP-GluR6/KA2 (see page 6609, 1st column, 4th paragraph and figure 7) and meets the requirements of a fusion protein and detectable label of claims 1 and 21. Ren teaches cells with KA2 polypeptide (see page 6609, 1st column, 3rd paragraph and page 6610, Figure 2) as in instant claim 21. Ren teaches pharmaceutically acceptable carriers of claim 24 (see page 6609, 2nd column, 4th paragraph) because it reads on saline or buffered solution. Ren teaches that the KA2 subunit contains a trafficking signal that is necessary and sufficient to confer ER retention (see page 6612, 1st column, 1st paragraph). Ren teaches that the KA2 ER retention, retrieval serves as an important checkpoint, ensuring that the only fully assembled functional complexes are expressed on the cell surface (see page 6614, bottom of 1st column). While Ren teaches KA2 fusion polypeptide, Ren does not teach the cargo polypeptide is an opsin polypeptide or channelrhodopsin polypeptide.
Zhang teaches using channelrhodopsin-2 to optically control excitable cells. Zhang teaches the introduction of light sensitive proteins into otherwise light insensitive cells to modulate membrane potential and activate downstream signaling (see page 789, top of 1st column). Zhang teaches that the efficiency of photostimulation using ChR2 depends on the level of expression and it is important to devise a targeting strategy with a cell type-specific promotor that still robustly expresses (see page 789, 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Ren and Zhang. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Zhang teaches one requires a strategy to stably express the ChR2 protein and Ren teaches that its fusion KA2 protein, GFP-GluR6/KA2 containing the KA2 subunit contains a trafficking signal that is necessary and sufficient to confer ER retention (see page 6612, 1st column, 1st paragraph) and that the KA2 ER retention, retrieval serves as an important checkpoint, ensuring that the only fully assembled functional complexes are expressed on the cell surface (see page 6614, bottom of 1st column).  Therefore, one of ordinary skill in the art would be motivated to produce a fusion protein with KA2 subunit and ChR2, as required in the instant claims, to stably express the ChR2, an opsin protein, to be able to modulate membrane potential and activate downstream signaling. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649